Case 2:20-cv-02614-SB-KS Document 61 Filed 04/09/21 Page 1 of 2 Page ID #:258




  1
  2                                                        April 9, 2021
  3                                                           VPC
  4
  5                                                          JS-6
  6
  7
  8
  9                       UNITED STATES DISTRICT COURT
 10                      CENTRAL DISTRICT OF CALIFORNIA
 11                                  WESTERN DIVISION
 12
 13   BINDING FILMS PTY LIMITED, an                 CASE NO.: 2:20-CV-02614 SB (KS)
 14   Australian company,                           ORDER OF DISMISSAL
 15                                                 PURSUANT TO STIPULATION
                        Plaintiff,
 16
            vs.
 17
      EYE FILM RELEASING, INC., a
 18   California corporation; ROBERT
 19   FEINSTEIN, an individual;
      METROPOLITAN
 20   ENTERTAINMENT LLC, a California
 21   limited liability company; and DOES 1
      through 10, inclusive,
 22
 23
                        Defendants.
 24
 25
      EYE FILM RELEASING, INC., a
 26   California corporation,
 27
 28                     Cross-Complainant,



                                              -1-
Case 2:20-cv-02614-SB-KS Document 61 Filed 04/09/21 Page 2 of 2 Page ID #:259




  1         vs.
  2   HISCOX INSURANCE COMPANY,
  3   INC., an Illinois Corporation; and
      ROES 1 through 10, inclusive,
  4
  5                      Cross-Defendant.
  6
  7
  8
                   Pursuant to the parties’ stipulation, the above-entitled action is
  9
 10   dismissed in its entirety with prejudice, each party to bear its own costs and

 11   attorneys’ fees.

 12
 13   IT IS SO ORDERED.
 14
 15
 16   Dated: April 9, 2021                    ___________________________________
 17                                                  Stanley Blumenfeld, Jr.
                                                   United States District Judge
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                -2-
